Citation Nr: 0814466	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  05-16 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased disability rating for right 
radial nerve neuropathy, secondary to a fracture of the right 
humerus, currently evaluated as 20 percent disabling.

2.  Entitlement to an initial compensable disability 
evaluation for a scar, residual of a fracture of the right 
humerus.

3.  Entitlement to an initial compensable disability 
evaluation for a fracture of the right humerus.

4.  Entitlement to service connection for a muscle injury of 
the right arm.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, 
Attorney at Law

ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran served on active duty from January 1968 to July 
1970.

This appeal to the Board of Veterans' Appeals (Board) arose 
from February 2004 and June 2005 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.  

The February 2004 rating decision granted the veteran's claim 
of entitlement to service connection for a scar, residual of 
a fracture of the right humerus, and assigned a 
noncompensable disability rating, effective July 30, 2003.  
This rating decision also denied the veteran's claim for an 
increased disability rating for right radial nerve neuropathy 
and his claim of entitlement to service connection for a 
muscle injury of the right upper extremity.

In the June 2005 rating decision, the RO granted service 
connection for a fracture of the right humerus, and assigned 
a noncompensable disability evaluation, effective July 30, 
2003.

These matters were previously before the Board in March 2007.  
At that time, the issues were remanded to accomplish 
additional development.  The case has been returned to the 
Board for appellate consideration.


FINDINGS OF FACT

1.  The veteran has a fracture deformity of the diaphysis of 
the right humerus with residual medial angulation, without 
any limitation of motion of the arm, ankylosis of the 
scapulohumeral articulation, impairment of the clavicle or 
scapula, or other impairment of the humerus.

2.  Throughout the rating period on appeal, the objective 
clinical evidence of record indicates that the scar, residual 
of a fracture of the right humerus, is superficial, but it is 
not unstable, productive of limitation of function of the 
right upper extremity, and does not exceed 12 square inches.

3.  Throughout the rating period on appeal, the veteran's 
right radial nerve neuropathy, secondary to fracture of the 
right humerus, does not cause moderate incomplete paralysis 
of his radial nerve.

4.  There is no competent medical nexus evidence of record 
indicating the veteran has a muscle injury of the right upper 
extremity, which is causally or etiologically related to his 
service in the military or a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria are met for a higher, compensable rating of 
20 percent for a fracture of the right humerus.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5202 (2007).

2.  The criteria for a compensable disability rating for a 
scar, residual of a fracture of the right humerus, have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.118, Diagnostic 
Codes 7801-7805 (2007).

3.  The criteria for a disability rating in excess of 20 
percent for right radial nerve neuropathy, secondary to 
fracture of the right humerus, have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 
8514 (2007).

4.  A muscle injury of the right upper extremity was not 
incurred in, or aggravated by, active service, nor 
proximately due to, or aggravated by, service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 
3.159, 3.301, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA issued VCAA notice letters dated in 
October 2003 and August 2005 from the agency of original 
jurisdiction (AOJ) to the appellant.  These letters informed 
the appellant of what evidence was required to substantiate 
his claims for service connection and for an increased 
disability rating.  These letters also informed him of his 
and VA's respective duties for obtaining evidence, as well as 
requested that the veteran submit any additional evidence in 
his possession pertaining to his claims. 

As the February 2004 and June 2005 rating decisions on appeal 
granted the veteran's claims of entitlement to service 
connection for a fracture of the right humerus and scar, 
residual of a fracture of the right humerus, such claims are 
now substantiated.   As such, his filing of a notice of 
disagreement as to the initial ratings assigned does not 
trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  Rather, the veteran's appeal as to the initial 
rating assignments trigger VA's statutory duties under 
38 U.S.C.A. §§  5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  As a consequence, VA is only 
required to advise the veteran of what is necessary to obtain 
the maximum benefits allowed by the evidence and the law.  
This has been accomplished here, as will be discussed below.
  
The April 2005 and September 2005 statements of the case 
(SOC), under the heading "Pertinent Laws; Regulations; Rating 
Schedule Provisions," set forth the relevant diagnostic codes 
(DC) for the veteran's fracture of the right humerus and 
scar, residual of a fracture of the right humerus, and 
included a description of the rating formulas for all 
possible schedular ratings under the relevant diagnostic 
codes.  The appellant was thus informed of what was needed 
not only to achieve the next-higher schedular ratings, but 
also to obtain all schedular ratings above the disability 
evaluation that the RO had assigned.  

In addition, an October 2007 letter from VA explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  However, because the instant decision 
denies the veteran's claims, no disability rating or 
effective date will be assigned.  

Further, according to Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), for an increased-compensation claim, section 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In the case currently before the Board, the VCAA notice did 
not make specific reference to the relevant diagnostic codes 
and other applicable information for the veteran's increased 
rating claim for right radial nerve neuropathy.  In Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the Federal 
Circuit stated that all VCAA notice errors are presumed 
prejudicial and require reversal unless the VA can show that 
the error did not affect the essential fairness of the 
adjudication.  To do this, the VA must show that the purpose 
of the notice was not frustrated, such as by demonstrating 
that any defect was cured by actual knowledge on the part of 
the claimant, that a reasonable person could be expected to 
understand from the notice what was needed, that a benefit 
could not have been awarded as a matter of law, or perhaps 
where the claimant has stated that he or she has no further 
evidence to submit, or where the record reflects that VA has 
obtained all relevant evidence.  There must be a 
demonstration that there was no prejudicial error.  See 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir.1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair."). 
 See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

The Court has stated that "[n]othing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores.  

The Board notes that the veteran is represented by an 
attorney in this case.  Further, an SOC issued in April 2005, 
under the heading "Pertinent Laws; Regulations; Rating 
Schedule Provisions," set forth the relevant diagnostic 
codes (38 C.F.R. § 4.124(a), Diagnostic Code 8514) for rating 
the right radial nerve neuropathy at issue, and included a 
description of the rating formulas for all possible schedular 
ratings under this diagnostic code.  The appellant was, thus, 
informed of what was needed not only to achieve the next-
higher schedular rating, but also to obtain all schedular 
ratings above the current evaluation assigned by the RO.  
Also, the claimant demonstrated that there was actual 
knowledge of what was needed to establish his claims.  Actual 
knowledge is established by statements by the claimant and 
the claimant's representative that demonstrate an awareness 
of what was necessary to substantiate his claims.  See Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007) ; see also Short 
Bear v. Nicholson, 19 Vet. App. 341, 344 (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
in February 2004 was decided after the issuance of an 
initial, appropriate VCAA notice.  As such, there was no 
defect with respect to timing of the October 2003 VCAA 
notice.  Regarding the unfavorable AOJ decision in June 2005, 
this decision was decided before the issuance of complete 
appropriate VCAA notice.  As such, the timing of that VCAA 
notice is presumed to be prejudicial.  

The content of the October 2003 notice provided to the 
appellant fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Moreover, the veteran's claim for an increased 
disability rating for a fracture of the right humerus was 
readjudicated after the issuance of the August 2005 notice.  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, reports of VA post-
service treatment and examinations, and private medical 
records.  Additionally, the claims file contains the 
veteran's own statements in support of his claims.  The Board 
has carefully reviewed such statements and concludes that he 
has not identified further evidence not already of record.  
The Board has also perused the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Increased Disability Evaluation

Legal Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as 
here, the veteran is appealing the rating for an already 
established service-connected condition, his present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The Board notes that staged ratings are appropriate for an 
increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, No. 05-2424, 2007 WL 4098218, at *3 (U.S. Vet. 
App. Nov. 19, 2007).  In this case, the increased rating 
claim was received in October 1995.  As such, the rating 
period for consideration on appeal is from October 1994.  38 
C.F.R. § 3.400 (2007)

In addition, where an award of service connection for a 
disability has been granted and the assignment of an 
initial evaluation for that disability is disputed, separate 
evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, evaluations may be 
"staged."  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  This, in turn, will compensate the veteran for times 
since the effective date of his award when his disability may 
have been more severe than at other times during the course 
of his appeal.

Analysis

Fracture of the Right Humerus

The veteran's fracture of the right humerus is currently 
assigned a noncompensable disability rating pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5202.  Under this Code, a 
20 percent disability rating is assigned for malunion of the 
humerus with moderate deformity or for recurrent dislocation 
of the scapulohumeral joint with infrequent episodes and 
guarding of movement only at the shoulder level.  A 30 
percent disability evaluation is assigned for malunion of the 
humerus with marked deformity or recurrent dislocation of the 
scapulohumeral joint with frequent episodes and guarding of 
all arm movements.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5202.

The objective clinical evidence of record indicates that the 
veteran has a deformity of the right humerus.  According to a 
May 2005 x-ray report, the veteran had an old fracture 
deformity of the diaphysis of the right humerus, with 
residual medial angulation at the fracture sight.  However, 
the veteran's deformity cannot be characterized as marked and 
he does not have any additional functional impairment of the 
humerus.  In this regard, the Board points out that the 
veteran does not experience recurrent dislocation of the 
scapulohumeral joint.  As such, the Board is precluded from 
assigning an initial disability rating in excess of 20 
percent for a fracture of the right humerus.

The Board has also considered whether the veteran may be 
entitled to a higher rating under other potentially 
applicable Diagnostic Codes, including 5200, 5201, and 5203.  
But the evidence indicates the veteran currently does not 
have ankylosis in his right humerus, so Diagnostic Code 5200 
is inapplicable.  See  Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992), both 
indicating that ankylosis is complete immobility of the joint 
in a fixed position, either favorable or unfavorable.

Under Diagnostic Code 5201, a 30 percent rating is warranted 
where there is limitation of motion of the arm at midway 
between the side and shoulder level.  However, there is no 
evidence of limitation of motion of the right arm.  Moreover, 
the evidence does not show malunion or nonunion of the 
clavicle or scapula.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5203.  

In concluding that the veteran is entitled to a rating of 20 
percent, but no higher, for his fracture of the right 
humerus, at any time during the rating period on appeal, the 
Board also has considered whether he is entitled to a higher 
rating on the basis of functional loss due to pain pursuant 
to DeLuca v. Brown, 8 Vet. App. 202 (1995).  See, too, 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  He reports experiencing 
pain and weakness.  Nevertheless, as already mentioned, his 
pain did not further inhibit his range of motion or otherwise 
create functional limitations.  There also is no objective 
clinical indication that he has other symptoms, aside from 
this (e.g., premature or excess fatigability, weakness, 
incoordination, etc.), which otherwise result in any 
additional functional limitation in his right arm to a degree 
or extent that would support a rating higher than 20 percent.

In determining the veteran is entitled to a rating higher 
than 20 percent, but no higher, the Board has also considered 
whether the disability at issue warrants an extra-schedular 
evaluation at any time during the rating period on appeal.  
The record on appeal, however, does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  See 38 C.F.R. § 3.321(b)(1).  There has been no 
showing that his fracture of the right humerus has caused 
marked interference with his employment or necessitated 
frequent periods of hospitalization so as to render 
impractical the application of the regular rating schedule 
standards.  Accordingly, the Board does not have to refer 
this case to the Director of Compensation and Pension Service 
for extra-schedular consideration.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Scar, Residual Of A Fracture Of The Right Humerus

The veteran's scar, residual of a fracture of the right 
humerus, is assigned a noncompensable disability evaluation 
pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7805.  
Disability evaluations are assigned under Diagnostic Code 
7805 for limitation of function of the part affected by the 
scar, in this case, the right upper extremity.  Limitation of 
motion of the arm is evaluated under Diagnostic Codes 5201.  
For the next higher 20 percent disability evaluation, there 
must be limitation of the arm to shoulder level.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5201.  

The objective evidence of record does not show that the 
veteran has limitation of motion of the  right upper 
extremity for the rating period at issue.  At his May 2005 VA 
examination he had normal range of motion of the right 
shoulder and right forearm.  Specifically, he had full range 
of motion of the right shoulder in flexion, abduction, and 
rotation.  He also had forearm pronation to 75 degrees and 
supination to 65 degrees.  See 38 C.F.R. § 4.71, Plate I 
(full range of motion for shoulder is from zero (0) to 180 
degrees and rotation from zero (0) to 90 degrees; full range 
of motion for forearm is pronation from zero (0) to 80 
degrees and supination from zero (0) to 85 degrees).  
Moreover, there is also no reduction in muscle strength, nor 
is there any evidence of atrophy.  As such, there is no 
evidence that this scar has impaired his ability to function.  

The Board also considered whether the veteran is entitled to 
a compensable disability rating under other applicable 
Diagnostic Codes, including Diagnostic Codes 7801-7804.  
Under Diagnostic Code 7801, a 10 percent disability 
evaluation is assigned for a scar that is deep or that causes 
limited motion of an area exceeding 6 square inches (39 sq. 
cm.).  Diagnostic Code 7802 provides for a 10 percent 
disability evaluation for superficial scars, that do not 
cause limited motion, but that cover an area of 144 square 
inches (929 sq. cm.) or more.  Diagnostic Code 7803, for a 
compensable 10 percent rating, requires an unstable 
superficial scar.  Notes (1) and (2) in this code indicates 
that an unstable scar is one where, for any reason, there is 
frequent loss of the covering of the skin over the scar.  
Diagnostic Code 7804 provides for a 10 percent disability 
rating for superficial scars that are painful upon 
examination.

The Board finds that a higher evaluation for the veteran's 
scar, residual of a fracture of the right humerus, is not 
warranted under Diagnostic Code 7801 through 7804, for the 
entire rating period.  The medical evidence of record 
indicates that the veteran's scar is 15 cm. long by 1 cm. 
wide, nontender to the touch, and depressed in contour, but 
without keloid formation, hypopigmentation, or tissue loss.  
The veteran's December 2003 and May 2005 VA examination 
reports clearly indicate that this scar is nonadherent and 
does not limit his range of motion.  As such, the evidence 
does not show that the range of motion criteria sufficient to 
support a compensable rating are met.  

Finally, the Board has considered whether the veteran is 
entitled to a higher rating on an extra-schedular basis.  
However, the record does not present such "an exceptional 
and unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, there has been no 
showing by the veteran that his scar, residual of a fracture 
of the right humerus, causes marked interference with his 
employment (that is, beyond that contemplated by his current 
schedular rating) or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  Rather, it appears 
from the record that he has not missed any time from work due 
to this disability, nor has he required any hospitalization 
or prolonged treatment for it, much less on a frequent basis.  
So there are no grounds for referring this case to 
the Director of VA's Compensation and Pension Service for 
extra-schedular consideration.  See, e.g., Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Right Radial Nerve Neuropathy

The veteran's right radial nerve neuropathy, secondary to 
fracture of the right humerus is rated according provisions 
of 38 C.F.R. § 4.124a, Diagnostic Code 8514, for paralysis of 
the musculospiral nerve (radial nerve).  

A 20 percent evaluation is assigned for mild incomplete 
paralysis; a 30 percent rating requires moderate incomplete 
paralysis; and a 50 percent rating requires severe incomplete 
paralysis.  A 70 percent disability rating requires complete 
paralysis with drop of the hands and fingers, perpetual 
flexion of the wrist and fingers, the thumb adducted falling 
within the line of the outer border of the index finger; 
inability to extend the hand at wrist, extend proximal 
phalanges of fingers, extend thumb, or make lateral movement 
of the wrist; supination of hand, extension an flexion of 
elbow weakened, the loss of synergic motion of extensors 
impairs hand grip; total paralysis of the triceps.  See 38 
C.F.R. § 4.124a, Diagnostic Code 8514.  

Upon reviewing these rating criteria in relation to the 
evidence for consideration, throughout the entire rating 
period on appeal, the Board finds that the veteran's 
disability picture is most consistent with his current 20 
percent disability rating for his right radial nerve 
neuropathy.  While the evidence shows that the veteran is 
right-handed, the evidence of record does not show that he 
experiences moderate incomplete paralysis of the radial 
nerve.  Although he complained of numbness and weakness at 
his December 2003 VA examination, he had normal grip, push, 
pull, twisting, probing, writing, and touching motion of the 
right thumb and fingers.  He also had a normal neurological 
examination, with only mildly decreased grip strength of 4 
out of 5.  Moreover, range of motion of the wrist and fingers 
was within normal limits.  EMG testing in January 2004 showed 
residual involvement of sensory and motor fibers, but without 
active denervation changes.  There was also no evidence of 
adverse effects on his activities of daily living.  
Therefore, his symptomatology most closely fits within the 
criteria for the currently assigned 20 percent disability 
evaluation.  

 In determining the veteran is not entitled to a rating 
higher than 20 percent, the Board has also considered whether 
the disability at issue warrants an extra-schedular 
evaluation at any time during the rating period on appeal.  
The record on appeal, however, does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  See 38 C.F.R. § 3.321(b)(1).  There has been no 
showing that his right radial nerve neuropathy has caused 
marked interference with his employment or necessitated 
frequent periods of hospitalization so as to render 
impractical the application of the regular rating schedule 
standards.  Accordingly, the Board does not have to refer 
this case to the Director of Compensation and Pension Service 
for extra-schedular consideration.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



Entitlement to Service Connection

Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
chronic diseases will be presumed to have been incurred or 
aggravated in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Analysis

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a muscle injury of 
the right upper extremity, so it must be denied.  38 C.F.R. 
§ 3.102.  

The service medical records do not show that the veteran 
complained of, or was treated for, a muscle injury of the 
right upper extremity during his military service.  The Board 
acknowledges that the veteran incurred a fracture of the 
right humerus during his military service, for which he is 
now service-connected, and that the veteran had muscle 
atrophy at that time, due to disuse related to treatment for 
the fracture.  However, the Board points out that the veteran 
did not make any complaints specifically related to an injury 
of the muscles of the right upper extremity at his discharge 
or upon his initial grant of service connection in 1970, 
including at his May 1971 VA examination.  See 38 C.F.R. 
§ 3.303(a) (service connection requires that the facts 
"affirmatively [show] inception or aggravation . . . .").  
This is probatively significant and given a lot of weight and 
credibility because this was at a time contemporaneous to the 
alleged incident in question.  See, e.g., Struck v. Brown, 9 
Vet. App. 145, 155-56 (1996).  It stands to reason that, if 
he indeed had a muscle injury to his right upper extremity at 
his discharge from service, as he is now alleging, then he 
would have at least mentioned this during his treatment for 
the fractured right humerus.  

In addition, there is no objective evidence of continuance of 
symptomatology during the years following the veteran's 
discharge from service.  See Savage, supra (requiring medical 
evidence of chronicity and continuity of symptomatology).  In 
the absence of demonstration of continuity of symptomatology, 
the initial demonstration of the disability at issue, decades 
after service, is too remote from service to be reasonably 
related to service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  In fact, there is no medical evidence of record 
that the veteran currently has a muscle injury of the right 
upper extremity.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) ("Congress specifically limits entitlement to 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.").  None of the 
veteran's VA examination reports, nor his VA and private 
medical providers have found an injury of the right upper 
extremity, or residuals thereof, which is related to the 
veteran's military service.  See Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000) ("A veteran seeking disability 
benefits must establish . . . the existence of a disability 
[and] a connection between the veteran's service and the 
disability . . .").  

In short, the only evidence portending that the veteran has a 
muscle injury of the right upper extremity that is related to 
his service in the military, or his service-connected 
fracture of the right humerus, comes from him personally.  As 
a layman, the veteran simply does not have the necessary 
medical training and/or expertise to determine the cause of 
this condition.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  See, too, Savage v. Gober 10 Vet. App. at 
495-498, indicating that, even in situations of continuity of 
symptomatology after service, there still must be medical 
evidence relating the current condition at issue to that 
symptomatology.  Id.  As such, his allegations, alone, have 
no probative value without medical evidence substantiating 
them.  So the preponderance of the evidence is against 
his claim, in turn, meaning the benefit-of-the-doubt rule 
does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to a 20 percent initial disability rating for a 
fracture of the right humerus is granted, subject to the 
applicable law governing the award of monetary benefits.

Entitlement to an initial, compensable rating for a scar, 
residual of a fracture of the right humerus, is denied.

The claim for a disability rating higher than 20 percent for 
right radial nerve neuropathy is denied.

Entitlement to service connection for muscle injury of the 
right upper extremity is denied.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


